Bloodworth, J.
(After stating the foregoing facts.)
Section 58 of the Georgia workmen’s compensation act (Ga. L. 1920, pp. 167, 198) provides that when a case reaches the commission on appeal, “the full commission shall review the evidence, or, if deemed advisable, as soon as practicable, hear the parties at issue, their representatives and witnesses, and shall make an award and *542file the same in like manner as specified in the foregoing section, together with its rulings of law in the premises.” It is clear that this section means that when a case reaches the full commission for review, it is for a hearing, on its merits, a de novo investigation, with full power in the commission to “hear the parties, their representatives and witnesses,” and to make an award covering the entire case. The Industrial Commission is a body created by the legislature to administer the provisions of the workmen’s comjfensation act, and has no power or authority other than that given it by the act creating it, or such as arises therefrom by necessary implication, to carry out the full and complete exercise of the powers granted. It has a procedure which was provided for by the legislature of the State. See Gravitt v. Georgia Casualty Co., 158 Ga. 613 (123 S. E. 897). What the full commission can do when a case is before it on appeal is absolutely settled by section 58, and this section gives the full commission no authority whatever to. remand a case to one of the commissioners for the purpose of taking additional testimony and making a new award.
Under this ruling the judge of the superior court erred in approving the finding of the full commission, and in remanding the case for the purpose of taking additional testimony and making a new award; and the case stands on appeal as though these orders had not been taken with all the rights given the full commission by section 58, supra.

Judgment reversed.


Broyles, C. J., and Luke, J., concur.